—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered November 24, 1999, which, inter alia, awarded the plaintiff temporary exclusive occupancy of the marital residence and temporary custody of the parties’ daughter, and directed him to pay child support in the amount of $85 per week.
Ordered that the order is affirmed, with costs.
The proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Berlly v Berlly, 237 AD2d 553; Gianni v Gianni, 172 AD2d 487). In any event, the awards were appropriate. Santucci, J. P., Altman, Krausman and Feuerstein, JJ., concur.